                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED:      If I
                                                                                 Z-( l 'O


 JON R. MORGAN, on behalf ofhimself and
 all others similarly situated,
                                                                     19-CV-7215 (RA)
                                  Plaintiff,
                                                                          ORDER
                          V.

 LIVING PROOF, INC.,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         No later than January 22, 2020, the parties shall jointly file a letter updating the Court as

to the status of this case.

SO ORDERED.



                                                         1£
Dated:      January 21, 2020
            New York, New York

                                                    Ronp.~brams
                                                    United States District Judge
